SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND
SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

This Second Amendment to Agreement for Purchase and Sale of Real Property and
Escrow Instructions (this “Amendment”) is made and entered into as of July 13,
2006, by and between TREIT — Titan Plaza, L.P. a Virginia limited partnership,
NNN Titan 1, LLC, NNN Titan 2, LLC, NNN Titan 3, LLC, NNN Titan 4, LLC, NNN
Titan 5, LLC, NNN Titan 6, LLC, NNN Titan 7, LLC, NNN Titan 8, LLC, NNN Titan 9,
LLC, each a Texas limited liability company (collectively, “Seller”), and Chase
Merritt Titan, LP, a Delaware limited partnership (“Buyer”).

RECITALS:

A. Seller and Chase Merritt, LP, a Delaware limited partnership entered into
that certain Agreement for Purchase and Sale of Real Property and Escrow
Instructions, dated as of June 6, 2006 and amended by that certain First
Amendment to Agreement, dated as of June 30, 2006 (collectively, the
“Agreement”), pertaining to certain property located in San Antonio, Texas, as
more particularly described in the Agreement (the “Property”).

B. Chase Merritt, LP assigned the Agreement to Buyer on or about June 30, 2006.

C. Seller and Buyer desire to amend the Agreement on the terms and conditions
set forth below.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:



  1.   The Closing Date is hereby extended from July 14, 2006 to July 21, 2006.



  2.   Each party and its signatory below has full right, power and authority to
execute, deliver and perform this Amendment without obtaining any further
consents or approvals from, or the taking of any other actions with respect to,
any third parties and this Amendment. Faxed and counterpart signatures will be
effective as originals and the parties need not execute this Agreement on the
same date for it to be effective.



  3.   To the extent the terms of this Amendment in any way conflict with the
terms of the Agreement, the terms of this Amendment shall control, but all other
terms of the Agreement not modified hereby shall remain the same and in full
force and effect.

[Signature page follows]

1 IN WITNESS WHEREOF, Seller and Buyer have duly executed this Amendment as of
the day and year first above written.

SELLER:

TREIT — Titan Plaza, L.P.,
a Texas limited partnership

                  By:   TREIT — Titan Plaza GP, LLC,
       
 
                    a Texas limited liability company,
       
 
               
 
  general partner  
 
 

 
               
 
  By:   T REIT L.P.,  
 

 
                        a Virginia limited partnership,
   
 
               
 
      sole member  
 

 
               
 
      By:   T REIT, Inc.,
a Virginia corporation,
general partner  



 
               
 
          By:   /s/ Jack Maurer
 
               
 
               
 
          Its:   Jack Maurer
 
               

NNN Titan 1, LLC,
NNN Titan 2, LLC,
NNN Titan 4, LLC,
NNN Titan 5, LLC,
NNN Titan 6, LLC,
NNN Titan 7, LLC,
NNN Titan 8, LLC,
NNN Titan 9, LLC,
each a Taxes limited liability company

Each by: Triple Net Properties, LLC,

a Virginia limited liability company,

its Vice President

     
By:
  /s/ Louis Rogers
 
   
Its:
  Louis Rogers
President
 
   

BUYER:

CHASE MERRITT TITAN, LP
a Delaware limited partnership

         
By:
  /s/ Chad Horning _
 
       
Name:
  Chad Horning____________

Title:
    —  
 
       

#892649 v1 021255.04041

2